NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10054

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00490-LEK-1

 v.

MICHAEL PREM,                                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Michael Prem appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291, and we vacate and remand.

      Prem contends that the district court erred by treating U.S.S.G. § 1B1.13 as a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Prem’s motion to expedite
the hearing of this appeal without oral argument is granted.
binding policy statement. The government concedes, and we agree, that remand is

warranted for the district court to reassess Prem’s motion for compassionate

release under the standard set forth in United States v. Aruda, 993 F.3d 797, 802

(9th Cir. 2021) (“[T]he current version of U.S.S.G. § 1B1.13 is not an applicable

policy statement for 18 U.S.C. § 3582(c)(1)(A) motions filed by a defendant.”

(internal quotation marks and alteration omitted)). Accordingly, we vacate the

district court’s order denying Prem’s motion and remand for further proceedings.

See id.

      We offer no views as to the merits of Prem’s § 3582(c)(1)(A)(i) motion, and

we need not reach his remaining arguments on appeal.

      VACATED AND REMANDED.




                                         2                                     21-10054